Citation Nr: 0008350	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  96-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from December 1941 
to November 1945.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), and it was remanded in July 1998 for additional 
development.  


FINDING OF FACT

There is no competent evidence of any pulmonary disorder in 
service, or of a nexus between the appellant's current 
pulmonary disability and inservice disease or injury.  


CONCLUSION OF LAW

The claim for service connection for bronchial asthma is not 
well-grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1997); 38 
C.F.R. §§ 3.303(d), 3.316 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he has bronchial asthma that 
developed as a result of his exposure to mustard gas and 
other chemical toxins during his period of active military 
service.  He argues that his claim should be remanded again 
in order to search for records from the 5th Air Force 
Headquarters because he was transferred to that unit in 
August or September 1945 and such records might be helpful.  

Regarding the appellant's request to have his claim remanded 
again, the Board notes that his separation document (DD 214) 
shows he was attached to the 8th Photo Recon Squadron at the 
time of his separation from active military service, and that 
the report of his separation medical examination, performed 
in November 1945, is of record.  Hence, the Board does not 
find that a remand to attempt to locate records from the 5th 
Air Force Headquarters would serve to turn up any additional 
evidence as to whether he was exposed to full body mustard 
gas or other chemical toxins in service that could have 
resulted in the development of bronchial asthma.  

Except as provided in paragraph (b) of the regulation, 
38 C.F.R. § 3.316, exposure to the specified vesicant agents 
during active military service under the circumstances 
described below together with the subsequent development of 
any of the indicated conditions is sufficient to establish 
service connection for that condition: (1) Full-body exposure 
to nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; (3) Full-body exposure to nitrogen mustard 
during active military service together with the subsequent 
development of acute nonlymphocytic leukemia.  (b) Service 
connection will not be established under this section if the 
claimed condition is due to the veteran's own willful 
misconduct (See 38 C.F.R. § 3.301(c)) or there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition (See 
38 C.F.R. § 3.303).  38 C.F.R. § 3.316.  

Although the appellant argues that he was exposed to mustard 
gas during service and is therefore entitled to service 
connection for bronchial asthma under the provisions of 
38 C.F.R. § 3.316, the U. S. Army Chemical and Biological 
Defense Command noted in August 1999 that it had reviewed 
records and was unable to confirm the appellant's alleged 
exposure to mustard agent.  It was noted that training in 
chemical warfare was a standard program, which did not 
involve full body exposure.  An August 1998 report of contact 
between the RO and VA Central Office indicated that an 
inquiry to the VA Advisory Review staff, pursuant to VBA 
Circular 21-95-4 (February 23, 1995) as to whether the 
appellant's name appeared on the list of participants in 
mustard gas testing/training, compiled by the VA's 
Epidemiology Service, revealed that he was not on the mustard 
gas participation list.  While a November 1963 statement from 
a fellow serviceman, J. B. Mann, indicated that he had 
received letters from the appellant during service expressing 
his (the appellant's) unhappiness with being exposed to gas 
in test chambers at the Chemical Warfare school in New 
Guinea, that statement does not provide evidence of what gas 
or chemical toxins the appellant may have been exposed to at 
the time, or of the extent- whether the exposure had been 
full body.  Because the evidence does not establish that the 
appellant experienced full body exposure to nitrogen or 
sulfur or Lewisite during his period of military service, the 
Board finds that the provisions of 38 C.F.R. § 3.316 are not 
for application in this case.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1045 
(Fed. Cir. 1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for bronchial asthma.  The first element required 
to show a well-grounded claim is met because VA and private 
medical records dated in the 1990's show that the appellant 
experiences pulmonary disability variously diagnosed as 
chronic obstructive pulmonary disorder, bronchitis, and 
asthma.  However, the other elements for a well-grounded 
claim are not met.  

The second element of Caluza is not met because the service 
medical records do not reveal any complaint or finding of any 
pulmonary disability.  The appellant's November 1945 
separation examination revealed that the lungs were normal.  
The third element of Caluza is also not met because the 
appellant fails to show the required nexus between any 
current pulmonary disability and any injury or disease in 
service.  There is no medical evidence establishing a link of 
the appellant's postservice pulmonary disability to his 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  The Board notes that the earliest clinical 
manifestation of any pulmonary disability was apparently 
several years after service, in the middle 1950's, as 
evidenced by a June 1972 statement from J. F. Keeley, Jr. 
M.D., which indicated that he had treated the appellant in 
1954 and 1955 for asthma complicating infectious bronchitis 
and that the appellant had clear lungs in June 1972.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements, along with testimony at an April 1996 Regional 
Office hearing, regarding his pulmonary disability, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding any etiological relationship of his pulmonary 
disorder to service.  Consequently, his lay statements, while 
credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for bronchial 
asthma is plausible or otherwise well grounded.  Therefore, 
it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in April 
1994.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for bronchial asthma 
on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to him.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The claim for service connection for bronchial asthma is 
denied. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

